DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-2, filed 03/29/2021, with respect to the rejection(s) of claim(s) 1 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ooba (US 20180345733) and Janajreh (US 6109316).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3,13 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooba (US 20180345733) in view of Janajreh (US 6109316).

Regarding claim 1, Ooba discloses a  tread for a tire comprising: a first circumferential main groove; a second circumferential main groove; a third circumferential main groove; and a fourth circumferential main groove (Figure 1, first/second main groove-3b, third/fourth main groove-3c); the fourth main groove having a stabilizing structure for increasing tread stiffness, the stabilizing structure having a circumferentially extending wavy subgroove in a radially innermost bottom of the fourth circumferential main groove (Figure 1, the structures shown in the Figure are extended inside a wavy subgroove of the fourth circumferential main groove-3c). 
Further regarding limitation of claim 1, Ooba discloses the subgroove first sidewall and second sidewall interconnected by the curved, cylindrical radially innermost surface of the stabilizing structures.  Ooba discloses that the projection /structure has cylindrical curved surface on a radially innerside of the circumferential  3 (Figure 2-4, [0051], curved surface-6). Further, Ooba teaches that the first sidewall and the second sidewall interconnected by curved cylindrical surface of the subgroove (Figure 4, the two sidewalls of the subgroove separated by 5s and interconnected by curved circular part-6) and the two sidewalls can come close to each other ([0056]) and first sidewall and the second sidewall has interlocking wavy/zig-zag configuration of the first sidewall and the corresponding second sidewall (Figure-1).
Ooba did not disclose that a narrow sacrificial circumferential shoulder rib defined by a fifth circumferential shoulder grooves at a lateral edge of the tread, In the same filed of endeavor pertaining to the pneumatic tire art, Janajreh discloses that a narrow sacrificial circumferential shoulder rib (Figure 2, shoulder rib-25) defined by a fifth circumferential shoulder grooves at a lateral edge of the tread (Figure 2, shoulder groove-29),  the shoulder groove having a curved cylindrical radially innermost surface to mitigate cracking and  the narrow sacrificial shoulder rib being radially recessed from a radial height of the tread (Figure 2, showing the curved cylindrical radially innermost surface, narrow sacrificial shoulder rib-25 is radially recessed from a radial height of the tread).
It would be obvious for one ordinary skilled in the art to combine Ooba’s teaching with Janajreh modified tread features  for the purpose of increased stability and reduced wear (Janajreh, abstract).
Further regarding the radially innermost bottom of the fourth circumferential main groove having a constant radial depth, the examiner interpretation under the broadest reasonable interpretation is that Ooba discloses that the radially innermost bottom of the 3c, are at constant depth (Figure 2 and 6, Ooba). Annotated Figure-6 is included below.


    PNG
    media_image1.png
    325
    444
    media_image1.png
    Greyscale

Regarding claim 13,  Ooba discloses a  tread for a tire comprising: a first circumferential main groove; a second circumferential main groove; (Figure 1, first/second main groove-3b); a stabilizing structure for increasing tread stiffness, the stabilizing structure having a circumferentially extending wavy subgroove in a radially innermost bottom of the fourth circumferential main groove (Figure 1, the structures shown in the Figure are extended inside a wavy subgroove of the first circumferential main groove-3b). 
Further regarding limitation of claim 13, Ooba discloses the subgroove first sidewall and second sidewall interconnected by the curved, cylindrical radially innermost bottom of the subgrooves. Further, Ooba teaches that the first sidewall and the second sidewall interconnected by curved cylindrical surface of the subgroove (Figure 4, the two sidewalls of the subgroove separated by 5s and interconnected by curved circular part-6) and the two sidewalls can come close to each other or  abut each other ([0056]) and wherein the relative circumferential motion between the first sidewall and the second sidewall has interlocking wavy/zig-zag configuration of the first sidewall and the corresponding wavy configuration of the second sidewall (Figure-1). Further re: Ooba did not disclose that   a narrow sacrificial circumferential shoulder rib defined by a fifth circumferential shoulder grooves at a lateral edge of the tread, In the same filed of endeavor pertaining to the pneumatic tire art, Janajreh discloses that   a narrow sacrificial circumferential shoulder rib (Figure 2, shoulder rib-25) defined by a fifth circumferential shoulder grooves at a lateral edge of the tread (Figure 2, shoulder groove-29),  the shoulder groove having a curved cylindrical radially innermost surface to mitigate cracking and  the narrow sacrificial shoulder rib being radially recessed from a radial height of the tread (Figure 2, showing the curved cylindrical radially innermost surface, narrow sacrificial shoulder rib-25 is radially recessed from a radial height of the tread).
It would be obvious for one ordinary skilled in the art to combine Ooba’s teaching with Janajreh modified tread features  for the purpose of increased stability and reduced wear (Janajreh, abstract).

Further regarding the amendment the radially innermost bottom of the fourth circumferential main groove having a constant radial depth, the examiner interpretation is explained in the Figure above.
Regarding Claims 3 and 15, Ooba teaches that the projection- 5 for which the spacing is 5s (Figure 4) can come close to each other and make contact with each other ([0056]).  In the case where the sides make contact with each other, the spacing would shrink to 0.0 mm, meeting the claim.


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBJANI ROY/Examiner, Art Unit 1741               

/MARC C HOWELL/Primary Examiner, Art Unit 1774